Title: To James Madison from Jonathan Thompson, 7 May 1824
From: Thompson, Jonathan
To: Madison, James


        
          
            Custom House New YorkCollectors Office, May 7. 1824.
            Sir,
          
          I have rec’d per the Ship Stephania, Capt. Macy from Havre, a small box of seeds to your address, which I have forwarded by the Sloop Ranger, Capt. Smith to the care of Messrs. Mackay & Campbell, Fredericksburg, Virginia, as per bill of lading enclosed. With great respect am Your Obt. Servt.
          
            Jonathan Thompson
            Collr
          
        
        
          Charges. Paid Freight from Havre, carriage from Paris & shipping charges there with 10 Per Ct. primage $190/100.
        
      